PER CURIAM.
The petition seeking a belated appeal of the judgment and sentence of February 28, 2013, in Nassau County Circuit Court case number 2010-CF-000975, rendition of which was postponed pending disposition of petitioner’s timely motion(s) to withdraw plea, is granted. Upon issuance of mandate, a copy of this opinion shall be furnished to the clerk of the lower tribunal for treatment as a notice of appeal. If petitioner qualifies for the services of appointed counsel at public expense, the trial court is directed to appoint counsel to represent him in the appeal authorized by this opinion.
VAN NORTWICK, CLARK, and SWANSON, JJ., concur.